DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 27 January 2021. The changes and remarks disclosed therein have been considered.
Claims 18-20 have been cancelled by Amendment. Therefore, claims 1-17, 21-23 are pending in the application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-14, 21-23 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2013/0077376 A1 hereinafter “Kim”).

    	Regarding Independent Claim 1, Kim, for example in Figs. 1-11, discloses a memory circuit (see for example in Figs. 10-11 related in Figs. 1-9) comprising: a first read device (e.g., M23 and M26; in Figs. 10-11 related in Figs. 1-9) coupled to a first bit line (e.g., a terminal connected to BL; in Figs. 10-11 related in Figs. 1-9), the first read device (via WLR; in Figs. 10-11 related in Figs. 1-9) comprising: a first transistor (e.g., M23/M26; in Figs. 10-11 related in Figs. 1-9) coupled to a first word line (e.g., WLR; in Figs. 10-11 related in Figs. 1-9); and a second transistor coupled to the first word line (e.g., M26/M23; in Figs. 10-11 related in Figs. 1-9); and a first program device (e.g., M22 and M25; in Figs. 10-11 related in Figs. 1-9) coupled to the first read device (see for example in Figs 10-11 related in Figs. 19), the first program device (via WLP; in Figs. 10-11 related in Figs. 1-96) comprising: a third transistor (e.g., M22/M25; in Figs. 10-11 related in Figs. 1-9) coupled to a second word line (e.g., WLP; in Figs. 10-11 related in Figs. 1-9); and a fourth transistor coupled to the second word line (e.g., M25/M22; in Figs. 10-11 related in Figs. 1-9), the fourth transistor is coupled in parallel with the third transistor (e.g., transistors M22//M25; in Figs. 10-11 related in Figs. 1-9).  
	Regarding claim 2, Kim, for example in Figs. 1-11, discloses wherein the second transistor is coupled in parallel with the first transistor (see for example in Figs. 10-11 related in Figs. 1-9).  
	Regarding claim 3, Kim, for example in Figs. 1-11, discloses wherein the first transistor comprises a first terminal, a second terminal and a third terminal (see for example in Figs 10-11 related in Figs. 1-9, as discussed above); and the second transistor comprises a first terminal, a 
	Regarding claim 4, Kim, for example in Figs. 1-11, discloses  wherein the third transistor comprises a first terminal, a second terminal and a third terminal (see for example in Figs 10-11 related in Figs. 1-9, as discussed above); and the fourth transistor comprises a first terminal, a second terminal and a third terminal (see for example in Figs 10-11 related in Figs. 1-9, as discussed above), the first terminal of the third transistor, the first terminal of the fourth transistor and the second word line are coupled to each other (see for example in Figs 10-11 related in Figs. 1-9, as discussed above), the second terminal of the third transistor, the second terminal of the fourth transistor, the third terminal of the first transistor and the third terminal of the second transistor are coupled to each other (see for example in Figs 10-11 related in Figs. 1-9, as discussed above), and the third terminal of the third transistor, the third terminal of the fourth transistor and the first bit line are coupled to each other (see for example in Figs 10-11 related in Figs. 1-9, as discussed above).  
	Regarding claim 5, Kim, for example in Figs.1-11, discloses further comprising: a second read device (e.g., M23 and M26 in cell array 140; in Figs. 3, 10-11 related in Figs. 1-2, 4-9) coupled to the first bit line (e.g., a terminal connected to BL; in Figs. 10-11 related in Figs. 1-9), the second read device comprising: a fifth transistor coupled to a third word line; and a sixth 
	Regarding claim 6, Kim, for example in Figs. 1-11, discloses wherein the fifth transistor comprises a first terminal, a second terminal and a third terminal (see for example in Figs. 3, 10-11 related in Figs. 1-2, 4-9); and the sixth transistor comprises a first terminal, a second terminal and a third terminal, the first terminal of the fifth transistor, the first terminal of the sixth transistor and the first word line are coupled to each other (see for example in Figs. 3, 10-11 related in Figs. 1-2, 4-9), the second terminal of the fifth transistor is coupled to the second terminal of the sixth transistor, and the third terminal of the fifth transistor is coupled to at least the third terminal of the sixth transistor (see for example in Figs. 3, 10-11 related in Figs. 1-2, 4-9).  
	Regarding claim 7, Kim, for example in Figs. 1-11, discloses wherein the seventh transistor comprises a first terminal, a second terminal and a third terminal (see for example in Figs. 3, 10-11 related in Figs. 1-2, 4-9); and the eighth transistor comprises a first terminal, a second terminal and a third terminal (see for example in Figs. 3, 10-11 related in Figs. 1-2, 4-9), the first terminal of the seventh transistor, the first terminal of the eighth transistor and the second word line are coupled to each other (see for example in Figs. 3, 10-11 related in Figs. 1-2, 4-9), the second terminal of the seventh transistor, the second terminal of the eighth transistor, the third terminal of the fifth transistor and the third terminal of the sixth transistor are coupled to 
	Regarding claim 8, Kim, for example in Figs. 1-11, discloses wherein each of the first transistor, the second transistor the third transistor and the fourth transistor comprises an n-type metal oxide semiconductor (NMOS) transistor (see for example in Figs. 3, 10-11 related in Figs. 1-2, 4-9).  
	Regarding Independent Claim 10, Kim, for example in Figs. 1-11, discloses a memory cell array (e.g., cell array 140; in Fig. 3 related in Figs. 1-2, 4-11) comprising: a first bit line (e.g., a terminal connected to BL; in Figs. 10-11 related in Figs. 1-9) extending in a first direction (see for example in Figs. 3, 10-11 related in Figs. 1-2, 4-9); a first word line extending in a second direction different from the first direction (e.g., WLR/WLP; in Figs. 10-11 related in Figs. 1-9); a second word line extending in the second direction (e.g., WLP/WLR; in Figs. 10-11 related in Figs. 1-9); and a first memory cell coupled to the first bit line (see for example in Figs. 3, 10-11 related in Figs. 1-2, 4-9), the first word line and the second word line, the first memory cell (see for example in Figs. 3, 10-11 related in Figs. 1-2, 4-9) comprising: a first read device coupled to the first bit line and the second word line (e.g., M23 and M26; in Figs. 10-11 related in Figs. 1-9); and a first program device coupled to the first word line and the first read device (e.g., M22 and M25; in Figs. 10-11 related in Figs. 1-9), the first program device comprising: a first transistor coupled to the first word line (e.g., M22/M25; in Figs. 10-11 related in Figs. 1-9); and a second transistor coupled in parallel with the first transistor, and coupled to the first word line (e.g., M25/M22; in Figs. 10-11 related in Figs. 1-9).  

Regarding claim 12, Kim, for example in Figs. 1-11, discloses wherein the first read device comprises: a third transistor coupled to the second word line, the first bit line, the first transistor and the second transistor (see for example in Figs. 10-11 related in Figs. 1-9).  
Regarding claim 13. Kim, for example in Figs. 1-11, discloses wherein the first read device further comprises: a fourth transistor coupled to the second word line, the first bit line, the first transistor and the second transistor (see for example in Figs. 10-11 related in Figs. 1-9); and a fifth transistor coupled to the second word line, the first bit line, the first transistor and the second transistor, and the fourth transistor, the fifth transistor and the third transistor being coupled in parallel with each other (see for example in Figs. 10-11 related in Figs. 1-9).  
Regarding claim 14, Kim, for example in Figs. 1-11, discloses further comprising: a third word line extending in the second direction (see for example in Figs. 3, 10-11 related in Figs. 1-2, 4-9); a fourth word line extending in the second direction (see for example in Figs. 3, 10-11 related in Figs. 1-2, 4-9); a second memory cell coupled to the first bit line, the third word line and the fourth word line, the second memory cell (see for example in Figs. 3, 10-11 related in Figs. 1-2, 4-9) comprising: a second read device coupled to the first bit line and the third word line; and a second program device coupled to the fourth word line and the first read device (see for example in Figs. 3, 10-11 related in Figs. 1-2, 4-9).  
	Regarding Independent Claim 21, Kim, for example in Figs. 1-11, discloses a memory cell array (e.g., cell array 140; in Fig. 3 related in Figs. 1-2, 4-11) comprising: a first bit line extending in a first direction (e.g., a terminal connected to BL; in Figs. 10-11 related in Figs. 1-
	Regarding claim 22, Kim, for example in Figs. 1-11, discloses wherein the fourth transistor is further coupled to the first bit line, the first transistor and the second transistor (see for example in Figs. 3, 10-11 related in Figs. 1-2, 4-9).  
Regarding claim 23, Kim, for example in Figs. 1-11, discloses further comprising: a third word line extending in the second direction (see for example in Figs. 3, 10-11 related in Figs. 1-2, 4-9), and being separated from the first word line, and the second word line in the first 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2013/0077376 A1 hereinafter “Kim”) in view of Chen et al (US 2006/0018161 A1 hereinafter “Chen”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding claim 9, Kim, for example in Figs. 1-11, discloses the claimed invention as discussed above. However, Kim is silent with regard to a p-type metal oxide semiconductor (PMOS) transistor.  
	In the same field of endeavor, Chen, for example in Fig. 4, discloses a p-type metal oxide semiconductor (PMOS) transistor (e.g., T1-T4; in Fig. 4).  
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Kim such as a memory device including programmable memory cells (see for example in Figs. 1-11 of Kim) by incorporating the teaching of Chen such as a programmable non-volatile memory cell structure (see for example in Fig. 4), for the purpose of providing the non-volatile memory cell with different type transistor such as PMOS transistor (see Chen; in Fig. 4).
Regarding claim 17, the above Kim/Chen, the combination disclose wherein the first memory cell is a one-time programmable (OTP) non-volatile memory (NVM) (see for example in Figs. 1-11 of Kim and Fig. 4 of Chen).  
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, the prior arts of record fail to teach or suggest a memory cell array as recited in claim 15, and particularly, wherein a number of transistors in the second program device is different from a number of transistors in the second read device.  
Regarding claim 16, the prior arts of record fail to teach or suggest a memory cell array as recited in claim 16, and particularly, wherein a number of transistors in at least the second program device or the second read device is different from a number of transistors in at least the first program device or the first read device. 
In response to applicant’s argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive.
Applicant argues that the reference of Kim et al (US 2013/0077376 A1 hereinafter “Kim”) does not explicitly or inherently disclose “the fourth transistor is coupled in parallel with the third transistor” of claim 1 as similar as claims 10, 21 (see remarks file 27 January 2021, last paragraph on pages 10-11).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/            Primary Examiner, Art Unit 2825